Citation Nr: 0024220	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for disability based on 
prisoner of war (POW) status.  

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for beriberi.  

5.  Entitlement to service connection for dysentery.


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.A. and M.A. 



INTRODUCTION

The appellant has recognized guerrilla service as a private 
from May 17, 1945 to October 12, 1945, and service in the 
Regular Philippine Army from October 13, 1945 to February 9, 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Manila, Philippines, VA Regional 
Office (RO).  

In January 1987, the RO denied service connection for a heart 
disorder, an eye disability and an allergy.  The RO notified 
the appellant of these determinations by letter dated January 
27, 1987; the appellant did not appeal.  

In January 1997, the RO denied service connection for 
malaria.  The appellant filed a Notice of Disagreement in 
February 1997.  The RO issued a Statement of the Case in 
November 1998.  The appellant did not timely file a 
Substantive Appeal.  

The veteran filed a claim for service connection for 
bronchitis and hearing loss in February 1997.  The RO has not 
adjudicated these issues.  These issues are referred to the 
RO.  

The veteran filed a claim to reopen service connection for a 
heart disorder and an eye disability in August 1998.  The 
veteran also filed a claim to reopen service connection for 
malaria in October 1999.  The RO has not adjudicated these 
issues.  These issues are referred to the RO.  

The veteran filed a claim for service connection for 
hypertension in June 1999.  The veteran filed a claim for 
service connection for rheumatoid arthritis and myasthenia 
gravis in February 2000.  The RO has not adjudicated these 
issues.  These issues are referred to the RO.  


FINDINGS OF FACT

1.  The service department has not verified any period of POW 
service.

2.  The appellant's alleged dates of POW internment did not 
occur during any certified period of recognized service.  

3.  PTB was not diagnosed during active service or within 
three years following separation from service and the 
appellant has not presented or identified competent medical 
evidence, which relates a post-service diagnosis of PTB to 
any incident or event of active service.  

3.  Asthma was not diagnosed during active service and the 
appellant has not presented or identified competent medical 
evidence showing that he is currently diagnosed with asthma.  

4.  Beriberi was not diagnosed during active service and the 
appellant has not presented or identified competent medical 
evidence showing that he is currently diagnosed with 
beriberi, including beriberi heart disease, or residuals of 
beriberi.  

5.  Dysentery was not diagnosed during active service and the 
appellant has not presented or identified competent medical 
evidence, which relates a post-service diagnosis of dysentery 
to any incident or event of active service.  


CONCLUSIONS OF LAW

1.  The appellant is not entitled to former POW status for VA 
benefits.  38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. 
§§ 3.1(y), 3.8, 3.9, 3.203(c), 3.309(c) (1999).

2.  The claim for service connection for PTB is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

4.  The claim for service connection for beriberi is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for dysentery is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  POW Status

Factual Background

In his original application for service connection in 1985, 
the appellant alleged that he entered service on August 31, 
1941 and separated on February 27, 1946.  In January 1986, 
the RO requested verification of the appellant's service 
dates from the service department.  In June 1986, the service 
department certified that the appellant had recognized 
guerrilla service from May 17, 1945 to October 12, 1945, and 
regular Philippine Army service from October 13, 1945 to 
February 9, 1946.  He was not entitled to receive pay for 
these periods.  The appellant's USAFFE status was not 
established, and he had no POW status.  

In a September 1995 statement, the appellant alleged that he 
was captured by the Japanese in April 1942 and imprisoned at 
Capas, Tarlac, until July 30, 1942, when he and three other 
comrades escaped confinement.  The appellant submitted a 
Joint Affidavit executed by these three comrades.  It states 
that they were members of the Armed Forces who fought the 
Japanese, and they were confined for three months at Capas, 
Tarlac.  It also states that they escaped and later joined 
the United States Army and participated in the fight against 
the Japanese.  

The appellant's service records include processing 
affidavits, PA AGO Forms 23, which are dated October 23, 1945 
and February 1, 1946.  Neither affidavit shows that the 
appellant was in a POW status.  The February 1946 affidavit 
specifically notes that POW status was not applicable to the 
appellant.  In fact, both affidavits state that the appellant 
was in civilian status from late February or early March 1942 
until the end of August 1942.  


Criteria

If a veteran is: (1) a former POW and; (2) as such was 
interned or detained for not less than 30 days, certain 
diseases shall be service-connected if manifest to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  See 38 U.S.C.A. § 1112(b) (West 1991); 
38 C.F.R. § 3.309(c) (1999).

The term "former POW" means a person who, while serving in 
the active military, naval, or air service, was forcibly 
detained or interned in the line of duty.  38 U.S.C.A. § 
101(32) (West 1991).  The VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war unless a reasonable basis exists for 
questioning it.  Such findings shall be accepted only when 
detention or internment is by an enemy government or its 
agents.  38 C.F.R. § 3.1(y) (1999); see Manibog v. Brown, 8 
Vet. App. 465, 468 (1996).

38 C.F.R. § 3.1(y)(1) does not require VA to follow a service 
department's finding that a veteran was not a POW.  See 
Manibog v. Brown, 8 Vet. App. at 468; VAOGCPREC 14-94 (June 
8, 1994).  The Board may plausibly find that the appellant 
was not a POW during service if service department records do 
not reflect that he was a POW and if the dates of alleged POW 
status in the evidence vary considerably.  See Manibog v. 
Brown, 8 Vet. App. at 468.  


Analysis

In this case, service department records do not show that the 
appellant had any period as a POW during his recognized 
guerrilla service from May 17, 1945 to October 12, 1945.  In 
addition, the appellant does not allege that he was a POW 
during that time.  The appellant and his former comrades 
allege that they were captured by the Japanese in or about 
April 1942 and imprisoned at Capas, Tarlac, until 
approximately July 30, 1942, when they escaped confinement.  
The appellant has no recognized service during that period of 
time.  The appellant's alleged period of POW internment does 
not coincide with his period of recognized guerrilla service.  
Therefore, the evidence does not plausibly show that the 
appellant attained POW status during the service recognized 
by the service department.  The Board also notes that the 
appellant's processing affidavits, PA AGO Forms 23, which are 
dated October 23, 1945 and February 1, 1946, specifically 
note that POW status was not applicable to the appellant and 
that the appellant was in civilian status from late February 
or early March 1942 until the end of August 1942.  

In view of the foregoing, the appellant's claim of 
entitlement to former POW status for VA benefits must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  If the appellant disagrees with the 
information contained in service department records, his 
remedy, if any, must be pursued with the Army Board for the 
Correction of Military Records.  See Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).

The Board finds that the service department has not verified 
any period of POW service.  The Board also finds that the 
appellant's alleged dates of POW internment did not occur 
during any certified period of recognized service.  

The Board concludes that the appellant is not entitled to 
former POW status for VA benefits.  38 U.S.C.A. § 1112(b) 
(West 1991); 38 C.F.R. § 3.1(y), 3.8, 3.9, 3.203(c), 3.309(c) 
(1999).


II.  Service Connection

Factual Background

The appellant's service medical records include an undated 
report of physical examination.  The appellant had harsh 
breathing in both apices of the lungs.  The examiner 
summarized that the appellant was unfit for service due to a 
lung lesion and that an x-ray examination was indicated.  The 
appellant was physically disqualified for service in the Army 
of the Philippines by reason of a probable lung lesion.  

The appellant's February 1946 separation medical examination 
shows the lungs were normal and a chest x-ray examination was 
normal.  The lungs and abdomen were normal.  There was no 
diagnosis of PTB, asthma, beriberi, or dysentery.  

The appellant's service records include processing 
affidavits, PA AGO Forms 23, which are dated October 23, 1945 
and February 1, 1946.  Both affidavits indicate that there 
were no wounds or illnesses incurred during active service.  

The appellant submitted a November 1986 statement from his 
treating physician.  That physician recalled treating the 
appellant in mid-1948 for fatigability, irritability and 
chest pain especially when tired.  The diagnosis was angina 
pectoris for which the appellant received treatment for four-
to-six months.  

The appellant submitted a January 1996 statement from his 
treating physician.  
The physician recalled treating the appellant in 1950 for 
malaria and dysentery.  That physician also recalled treating 
the appellant for recurrent PTB since 1950.  

The appellant submitted a December 1996 statement from a 
physician whose father had treated the appellant since 1960.  
The physician indicated that the veteran had received 
treatment usually from 1978 to 1979, but the records of 
treatment had been destroyed.  

The appellant submitted a February 1997 medical certificate 
showing he was examined and treated for rheumatoid arthritis 
and PTB since October 1996.  An October 1997 medical 
certificate from the same physician indicates he had treated 
the appellant since October 1990.  The diagnoses were PTB, 
rheumatoid arthritis and hypertension.  An October 1997 x-ray 
examination report showed moderate cardiomegaly and an 
atheromatous aorta.  A January 2000 medical certificate from 
the same physician also indicates he had treated the 
appellant since 1990.  The diagnoses were PTB, rheumatoid 
arthritis, hypertension, blurred vision and difficulty 
hearing.  

The appellant submitted a statement from his treating 
physician in December 1998.  
The physician recalled treating the appellant since 1950 for 
PTB, rheumatoid arthritis of the knees with an inability to 
walk without a cane, an enlarged heart, poor hearing and poor 
eyesight.

At the personal hearing two of the appellant's former 
comrades testified that the appellant incurred his 
disabilities during active service and they witnessed the 
appellant coughing during that time.  Transcript, pp. 1-2 
(June 1999).  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

PTB may be presumed to have been incurred during active 
military service if manifested to a degree of 10 percent or 
more within the first three years after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Beriberi, including beriberi heart disease, and dysentery may 
be service-connected if a veteran is: (1) a former POW and; 
(2) as such was interned or detained for not less than 30 
days, and these diseases became manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  See 38 U.S.C.A. § 1112(b) (West 1991); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  

In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
held that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
well-grounded claim.  


Analysis

The appellant seeks service connection for PTB, asthma, 
beriberi and dysentery.  He contends that these diseases were 
incurred during active service and he has received treatment 
for these disabilities since that time.  

The threshold question is whether the appellant has submitted 
a well-grounded claim.  Section 5107 of Title 38, United 
States Code unequivocally places an initial burden upon the 
appellant to produce evidence that his claim is well 
grounded; that is, that his claim is plausible.  Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92 (1993).  

The appellant's service medical records include an undated 
report of physical examination, which shows that the 
appellant had harsh breathing in both apices of the lungs.  
Although the examiner summarized that the appellant was unfit 
for service in the Army of the Philippines by reason of a 
probable lung lesion, the examiner did not diagnose PTB or 
any other lung disorder.  While the examiner noted that an x-
ray examination was indicated, the service medical records do 
not show that this was performed.  In fact, the appellant's 
February 1946 separation medical examination shows the lungs 
were normal and a chest x-ray examination was normal.  The 
lungs and abdomen were normal.  The service medical records 
do not show treatment or diagnosis of PTB.  

The evidence does not include a diagnosis of PTB during the 
initial three post-service years.  The initial post-service 
medical evidence is a November 1986 statement showing the 
appellant received treatment for angina pectoris in mid-1948.  
The physician did not diagnose PTB.  In a January 1996 
statement, the appellant's treating physician recalled 
treating the appellant for recurrent PTB since 1950.  In a 
December 1998 statement, the appellant's treating physician 
again recalled treating the appellant for recurrent PTB since 
1950.  However, this diagnosis is made over three years after 
the appellant's separation from active service.  Therefore, a 
presumption in favor of service connection is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The remaining medical certificates, which are dated in 
February 1997, October 1997 and January 2000, show that the 
appellant has continued to receive medical treatment for PTB 
since October 1990.  However, none of these physicians 
relates the post-service diagnosis of PTB to active service.  

The determinative issue in this case is whether PTB began 
during service, was present to a compensable degree during 
the post-service presumptive period, or is otherwise 
attributable to service.  This involves medical causation or 
a medical diagnosis; therefore, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
at 81).  The only evidence supporting this claim is 
statements from the veteran and his former comrades.  The 
appellant's comrades testified that they witnessed the 
appellant coughing during active service and shortly 
following separation.  Tr., pp. 1-2.  However, they do not 
well ground this claim because neither the veteran nor his 
former comrades are qualified to render a competent opinion 
on a medical question.  Grottveit, 5 Vet. App. at 93 (Court 
held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded).  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (Court held that a witness 
must be competent in order for his or her statements or 
testimony to be probative as to the facts under 
consideration).  Lacking any competent evidence or opinion 
linking PTB to service, the claim for service connection for 
PTB is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a).  

The service medical records do not show treatment or 
diagnosis of asthma, beriberi, or dysentery.  The appellant's 
February 1946 separation medical examination shows the lungs 
and abdomen were normal.  There was no diagnosis of asthma, 
beriberi, or dysentery.  

The appellant has not submitted competent medical evidence 
showing that he currently is diagnosed with asthma, beriberi, 
or dysentery.  The post-service medical certificates 
submitted in support of the claim do not show a diagnosis or 
a history of treatment for asthma or beriberi.  The only 
post-service medical evidence pertaining to treatment for 
dysentery is the January 1996 statement from the appellant's 
treating physician.  The physician recalled treating the 
appellant in 1950 for malaria and dysentery, but that 
physician did not render a current diagnosis of dysentery in 
that statement or in his December 1998 statement.  The Court 
has held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

To the extent that the appellant's physician recalled 
treating the appellant in 1950 for dysentery, that physician 
did not relate dysentery to active service.  The Board has 
already determined that the appellant is not entitled to a 
presumption in favor of service connection based on POW 
status.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  
Therefore, the Board finds that the appellant has not 
submitted competent medical evidence showing that he 
currently is diagnosed with asthma, beriberi, or dysentery, 
or competent medical evidence that relates a post-service 
diagnosis of dysentery to any incident or event of active 
service.  

The Board finds that the claim for service connection for 
asthma, beriberi and dysentery is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a).

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), if VA is 
placed on notice of the possible existence of information 
that would render the claim plausible, and therefore well 
grounded, VA has the duty to advise the appellant of the 
necessity to obtain the information.  McKnight v. Gober, 131 
F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  

In this case, the appellant has not identified existing 
medical evidence that would make his claim well grounded.  
Therefore, 38 U.S.C.A. § 5103(a) is not applicable to the 
present case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection.  See Graves v. Brown, 
8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for disability based on POW status is 
denied.  

Service connection for PTB, asthma, beriberi and dysentery is 
denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

